



Exhibit 10.7
MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN
STOCK UNIT AGREEMENT
1.Grant. The Company hereby grants to the participant named in the Notice of
Grant (“Participant”) an Award of restricted stock units (“Stock Units”),
subject to all of the terms and conditions in this Stock Unit Agreement,
including any special terms and conditions for Participant’s country set forth
in appendix attached hereto (the “Appendix” and, collectively with this Stock
unit Agreement, the “Agreement”) and the Plan, which is incorporated herein by
reference. Capitalized terms used herein but not defined shall have the same
meaning as ascribed in the Plan.
2.    Company’s Obligation to Pay. Each Stock Unit represents the right to
receive a Share on the date it vests. It is a bookkeeping entry that represents
only the Company's unfunded and unsecured promise to issue Shares (or distribute
cash) on a future date. As a holder of Stock Units, Participant has no rights
other than the rights of a general creditor of the Company. Unless and until the
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment under any such Stock Units. Prior to actual
payment under any vested Stock Units, such Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Stock Units that vest in accordance with Section 3 or
4 will be settled to Participant (or in the event of Participant’s death, to his
or her estate or legal representative) in whole Shares, subject to Participant
satisfying any Tax-Related Items as defined and set forth in Section 7. Subject
to the provisions of Section 4, such vested Stock Units will be paid in Shares
as soon as practicable after vesting, but in each such case within the period
ending no later than the date that is two and one half (2½) months from the end
of the calendar year that includes the vesting date.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Stock Units awarded by this Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant. Stock Units scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Agreement,
unless Participant has provided Continuous Service from the date of grant until
the date such vesting occurs. If Participant goes on an approved leave of
absence, then the vesting schedule specified in the Notice of Grant will be
adjusted to suspend vesting in accordance with the terms and conditions
governing the approved leave of absence and, if applicable, the Company’s leave
of absence policy as then in effect and as the Company may adopt and/or adjust
from time to time.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the unvested Stock Units, or some lesser portion
thereof, at any time, subject to the terms of the Plan. If so accelerated, such
Stock Units will be considered as having vested as of the date specified by the
Administrator.
For U.S. tax purposes, notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of unvested Stock Units, or some lesser portion
thereof, is accelerated


 

--------------------------------------------------------------------------------





in connection with Participant’s termination of Continuous Service (provided
that such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination of Continuous Service and (y) the settlement of such
accelerated Stock Units will result in the imposition of additional tax under
Section 409A if the underlying Shares are paid to Participant on or within the
six (6)-month period following Participant’s termination of Continuous Service,
then the settlement of such accelerated Stock Units in Shares will not be made
until the date six (6) months and one (1) day following the date of
Participant’s termination of Continuous Service, unless Participant dies
following his or her termination of Continuous Service, in which case the Stock
Units will be settled in Shares to Participant’s estate as soon as practicable
following his or her death. It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Stock Units provided under
this Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Agreement, “Section 409A” means Section 409A
of the Code and any U.S. Treasury Regulations and U.S. Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
5.    Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, the balance of the Stock Units that have
not vested as of the date of Participant’s termination of Continuous Service
(the “Termination Date,” as further defined below) for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate
and the Shares covered by the Stock Units shall revert to the Plan. For the
purposes of this Agreement, the Termination Date will be the date Participant is
no longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason of the termination and whether or not later found
invalid or in breach of employment laws in the jurisdiction where Participant is
providing services or the terms of Participant’s employment or service
agreement, if any) and will not be extended by any notice period (i.e., the
period of Participant’s Continuous Service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
local law or Participant’s employment or service agreement, if any). The
Administrator shall have the sole discretion to determine when the Termination
Date occurs for purposes of the Stock Units (including whether Participant may
still be considered to be providing services while on a leave of absence).
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant or if a beneficiary designation is not permissible (for employees
outside the U.S.), the administrator, executor or legal representative of
Participant’s estate. Any such transferee must furnish the Company with (a) a
written notice of his or her status as transferee, and (b) evidence satisfactory
to the Company to establish the validity of the transfer and compliance with any
local or foreign laws or regulations pertaining to said transfer.
7.    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Parent or Subsidiary that employs or engages Participant (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant


 
2

--------------------------------------------------------------------------------





(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Units, including, but not limited to, the grant, vesting
or settlement of the Stock Units, the issuance of Shares upon settlement of the
Stock Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company, the Employer and/or any other Parent or Subsidiary;

(ii)
withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the Stock Units either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent); or

(iii)
withholding in Shares to be issued upon vesting/settlement of the Stock Units.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum withholding
rates, in which case Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of Participant’s participation in the Plan.
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described in this section.


 
3

--------------------------------------------------------------------------------





If Participant fails to make satisfactory arrangements for the payment of
Tax-Related Items hereunder at the time any applicable Stock Units otherwise are
scheduled to vest pursuant to Section 3 or 4, Participant will permanently
forfeit such Stock Units and any right to receive Shares thereunder and the
Stock Units will be returned to the Company at no cost to the Company.
8.    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    Nature of Grant. In accepting the grant, Participant understands,
acknowledges and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Stock Units is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted in the past;
(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Company;
(d)    the grant of the Stock Units and Participant’s participation in the Plan
do not create a right to employment or shall not be interpreted as forming an
employment or services contract with the Company;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Stock Units and the Shares subject to the Stock Units, and the income
from and value of same, are not intended to replace any pension rights or
compensation;
(g)    the Stock Units and the Shares subject to the Stock Units, and the income
from and value of same, are not part of normal or expected compensation or
salary for purposes of, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(h)    unless otherwise agreed with the Company, the Stock Units and the Shares
subject to the Stock Units, and the income from and value of same, are not
granted as consideration for, or in connection with, any service Participant may
provide as a director of any Parent or Subsidiary;


 
4

--------------------------------------------------------------------------------





(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from termination of Participant’s
Continuous Service with the Company, the Employer or any Subsidiary (for any
reason whatsoever, whether or not later found to be invalid or in breach of
local labor laws in the jurisdiction where Participant is employed or retained
or the terms of his or her employment or service contract, if any);
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan, and Participant should therefore consult with his or her own personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan;
(l)    the Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability; and
(m)    if Participant is providing Continuous Service outside the U.S.:
(i)the Stock Units and any Shares acquired under the Plan, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purpose; and
(ii)neither the Company, the Employer nor any other Parent or Subsidiary shall
be liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States dollar that may affect the value of the Stock
Units or of any amounts due to Participant pursuant to the settlement of the
Stock Units or the subsequent sale of any Shares acquired under the Plan.
10.    Data Privacy Information and Consent.
(a)    Data Collection and Usage. The Company and the Employer may collect,
process and use certain personal information about Participant, including, but
not limited to, Participant’s name, home address, telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards granted under the Plan
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is Participant’s consent.
(b)    Stock Plan Administration Service Providers. The Company transfers Data
to E*TRADE Financial and its affiliated companies, an independent service
provider based in the United States which is assisting the Company with the
implementation, administration and management of the Plan. The Company may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. Participant


 
5

--------------------------------------------------------------------------------





may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.
(c)    International Data Transfers. The Company and some of its service
providers are based in the United States. Participant’s country or jurisdiction
may have different data privacy laws and protections than the United States. For
example, the European Commission has issued a limited adequacy finding with
respect to the United States that applies only to the extent companies register
for the EU-U.S. Privacy Shield program. The Company does not register for the
EU-U.S. Privacy Shield program. The Company’s legal basis for the transfer of
Data, where required, is Participant’s consent.
(d)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and security laws.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and Participant is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke the consent, Participant’s salary from or
employment with the Employer will not be affected; the only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
Participant Stock Units under the Plan or other awards or administer or maintain
such awards.
(f)    Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact his or her local human resources
representative.
By accepting this Agreement and indicating consent via the Company’s acceptance
procedure, Participant is declaring that Participant agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Company and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not provide
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, upon request of the Company or the Employer, Participant agrees to
provide a separate executed data privacy consent form (or any other agreements
or consents) that the Company and/or the Employer may deem necessary to obtain
from Participant for the purpose of administering his or her participation in
the Plan in compliance with the data privacy laws in Participant’s country,
either now or in the future. Participant understands and agrees that Participant
will not be able to participate in the Plan, if Participant fails to provide any
such consent or agreement requested by the Company and/or the Employer.


 
6

--------------------------------------------------------------------------------





11.    Participant Acknowledgments. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF THE STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY PROVIDING CONTINUOUS SERVICE AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF STOCK UNITS OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT FOR
CONTINUOUS SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER
TO TERMINATE PARTICIPANT’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT
CAUSE.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Stock Units subject to all of the terms and provisions thereof. Participant has
reviewed the Plan, this Agreement, and the Notice of Grant in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of such documents. Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Notice of Grant or
this Agreement.
12.    Address. Any notice to be given to the Company under the terms of this
Agreement should be addressed to the Company at its corporate headquarters, or
at such other address as the Company may hereafter designate in writing.
Participant agrees to timely notify the Company upon any change in his or her
residence address, and acknowledges that the Company may in its discretion
deliver share certificates representing Shares issued pursuant to the settlement
of the Stock Units to such address.
13.    Grant Not Transferable. The Stock Units may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
terms of Stock Units shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
14.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any U.S. state
or federal law, any local or foreign law, or the consent


 
7

--------------------------------------------------------------------------------





or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of Shares to Participant (or his or her estate or
legal representative), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such U.S. state
or federal law, or any local or foreign securities exchange, and to obtain any
such consent or approval of any such governmental authority.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Stock Units awarded under
the Plan or future Stock Units that may be awarded under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or third party designated by
the Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Entirety; Modifications to Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Notwithstanding anything to the contrary in the Plan or this Agreement, if
Participant is a U.S. taxpayer, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this Award of Stock Units.
22.    Governing Law and Venue. This Agreement shall be governed by the laws of
the State of California, without giving effect to the conflict of law principles
thereof. For purposes of


 
8

--------------------------------------------------------------------------------





litigating any dispute that arises under this Award of Stock Units or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of Stock Units is made and/or to be performed.
23.    Language. Participant acknowledges that he or she is proficient in the
English language and understands the content of this Agreement and other
Plan-related materials. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
24.    Appendix. Notwithstanding any provisions in this Agreement, the Stock
Units shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.
25.    Insider-Trading/Market-Abuse Laws. Participant acknowledges that,
depending on his or her country or broker’s country, or the country in which the
Shares are listed, Participant may be subject to insider-trading restrictions
and/or market-abuse laws in applicable jurisdictions, which may affect his or
her ability to accept, acquire, sell or attempt to sell, or otherwise dispose of
Shares or right to Shares (e.g., Stock Units), or rights linked to the value of
Shares, during such times as he or she is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in the
applicable jurisdictions, including the U.S. and Participant’s country). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders Participant placed before possessing inside information. Furthermore,
Participant may be prohibited from (i) disclosing the inside information to any
third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them to otherwise buy or sell securities (third parties
include fellow employees). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider-trading policy. Participant is responsible for
complying with any applicable restrictions, so Participant should speak to his
or her personal legal advisor for further details regarding any applicable
insider-trading and/or market-abuse laws in Participant’s country.
26.    Foreign Asset/Account Reporting Requirements. Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect Participant’s ability to acquire or hold Shares acquired under
the Plan (or cash received from participating in the Plan) in a brokerage or
bank account outside of Participant’s country. Participant may be required to
report such accounts, assets or transactions to the tax or other authorities in
his or her country. Participant may also be required to repatriate sale proceeds
or other funds received as a result of participating in the Plan to
Participant’s country through a designated bank or broker within a certain time
after receipt. Participant acknowledges that it is his or her responsibility to


 
9

--------------------------------------------------------------------------------





be compliant with such regulations and Participant should speak to his or her
personal advisor on this matter.
27.    Waiver. Participant acknowledges that a waiver by the Company of a breach
of any provisions of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.






 
10

--------------------------------------------------------------------------------





APPENDIX TO THE


MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN


STOCK UNIT AGREEMENT


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Stock Unit Agreement (including this Appendix, the “Agreement”)
and/or the Marvell Technology Group Ltd. Amended and Restated 1995 Stock Option
Plan (the “Plan”).


Terms and Conditions


This Appendix to the Stock Unit Agreement includes additional terms and
conditions that govern the Stock Units granted to Participant if he or she
resides and/or works in one of the countries listed herein. This Appendix forms
part of the Agreement.


If Participant is a citizen or resident of a country other than the one in which
Participant is currently residing and/or working, transfers employment and/or
residency to another country after the Stock Units are granted, or is considered
a resident of another country for local law purposes, the Company shall, in its
sole discretion, determine to what extent the terms and conditions included
herein will apply to Participant.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the tax, securities,
exchange control and other laws in effect in the respective countries as of
November 2017. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that Participant not rely on the information
noted herein as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the Stock Units or sells Shares acquired
under the Plan.


In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in his or her
country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently residing and/or working, transfers employment
and/or residency to another country after the Stock Units are granted, or is
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to Participant.


 
11

--------------------------------------------------------------------------------





CANADA


Terms and Conditions
Settlement of Stock Units. The following provision supplements Section 2 of the
Stock Unit Agreement:


Notwithstanding Section 13(c) of the Plan, the Stock Units will be settled in
Shares only, not cash.


Forfeiture upon Termination of Continuous Service. The following provision
replaces the second sentence of Section 5 of the Stock Unit Agreement:


For purposes of this Agreement, the Termination Date with respect to
Participant’s Continuous Service (regardless of the reason of termination,
whether or not later found to be invalid or in breach of local labor laws or the
terms of Participant’s employment or service agreement, if any) will be the date
that is the earliest of: (1) the date of termination of Participant’s Continuous
Service, (2) the date Participant receives notice of termination of Continuous
Service from the Employer, or (3) the date Participant is no longer actively
providing services, and will not be extended by any notice period or period of
pay in lieu of such notice required under applicable law (including, but not
limited to statutory law, regulatory law and/or common law).


The following provisions will apply if Participant resides in Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all addenda, documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
Convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


Data Privacy Notice & Consent. The following provisions supplement Section 10 of
the Stock Unit Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company, the Employer, any other Parent and Subsidiary,
and the Administrator to disclose and discuss the Plan with their advisors.
Participant further authorizes the Company, the Employer and any other Parent or
Subsidiary to record such information and to keep such information in
Participant’s employee file.


Notifications


Securities Law Information. Participant acknowledges that he or she is permitted
to sell Shares acquired under the Plan through the designated broker appointed
under the Plan, if any, provided


 
12

--------------------------------------------------------------------------------





the sale of the Shares acquired under Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
Nasdaq Stock Market).


Foreign Asset/Account Reporting Information. Participant must report annually on
Form T1135 (Foreign Income Verification Statement) any foreign specified
property (including cash held outside of Canada and any Shares acquired under
the Plan) he or she holds, if the total cost of such foreign specified property
exceeds C$100,000 at any time during the year. Stock Units must be reported
(generally at nil cost) on Form T1135 if the C$100,000 cost threshold is
exceeded because of other foreign specified property Participant holds. If
Shares are acquired, their cost is generally the adjusted cost base (“ACB”) of
the Shares. The ACB ordinarily would equal the fair market value of the Shares
at the time of acquisition, but if Participant owns other Shares, this ACB may
have to be averaged with the ACB of other Shares. The form must be filed with
Participant’s annual tax return by April 30 of the following year. Participant
should consult with a personal advisor to ensure he or she comply with the
applicable reporting obligations.




CHINA


Terms and Conditions


The following Terms and Conditions and Notifications apply only if Participant
is subject to the exchange control restrictions and regulations in China,
including the requirements imposed by the State Administration of Foreign
Exchange (“SAFE”), as determined by the Company in its sole discretion.


Supplemental Rules for China Employees. By accepting the Stock Units,
Participant acknowledges and agrees to be bound by the terms of the Supplemental
Rules of Marvell Stock Plans for China Employees.


Sale of Shares. The Company may require employees to sell Shares immediately at
vesting or upon termination of Continuous Service to facilitate compliance with
the exchange control laws in China. If Participant does not sell his or her
outstanding Shares within the time required by the Company, Participant hereby
authorizes the Company to instruct the designated broker to sell the Shares on
Participant’s behalf, and expressly authorizes the Company’s designated broker
to complete the sale of Shares. Participant agrees to sign any forms and/or
consents required by the broker to effectuate the sale of Shares. Participant
acknowledges that the broker is under no obligation to arrange for the sale of
Shares at any particular price. Upon the sale of Shares, Participant understands
that the Company agrees to pay Participant the cash proceeds from the sale of
Shares, less any brokerage fees or commissions, and subject to Participant’s
obligation to satisfy Tax-Related Items. Participant understands that the
proceeds from the sale of Shares may need to be repatriated to China pursuant to
the below provision, and Participant agrees to comply with all requirements the
Company may impose in order to facilitate compliance with exchange control
requirements in China prior to receipt of the cash proceeds. Participant
acknowledges that he or she is not aware of any material nonpublic information
with respect to the Company or any securities of the Company as of the date of
the Agreement.


 
13

--------------------------------------------------------------------------------







Exchange Control Restrictions. Participant understands and agrees that, pursuant
to local exchange control requirements, Participant will be required to
immediately repatriate any cash proceeds from the sale of Shares and the receipt
of any dividends to China. Participant further understands that, under
applicable laws, such repatriation of the proceeds will be effected through a
special exchange control account established by the Company, the Employer or any
other Parent or Subsidiary, and Participant hereby consents and agrees that the
proceeds from the sale of Shares and the receipt of any dividends may be
transferred to such special account prior to being delivered to Participant.


Participant also understands that the Company will deliver the proceeds to
Participant as soon as possible, but there may be delays in distributing the
funds to Participant due to exchange control requirements in China. Proceeds
will be paid to Participant in U.S. dollars. Participant will be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Notifications


Exchange Control Information. Participant may be required to report to SAFE all
details of his or her foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-PRC residents.




DENMARK


Terms and Conditions


Danish Stock Option Act. By accepting the Stock Units, Participant acknowledges
that he or she has received an Employer Statement translated into Danish, which
is being provided to comply with the Danish Stock Option Act. To the extent more
favorable to Participant and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to Participant’s
participation in the Plan.


Nature of Grant. The following provision supplements Section 9 of the Stock Unit
Agreement:


By accepting the Stock Units, Participant acknowledges, understands and agrees
that it relates to future services to be performed and is not a bonus or
compensation for past services.


Notifications




 
14

--------------------------------------------------------------------------------





Exchange Control and Tax Reporting Information. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank. If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration. Participant must sign the Declaration V and the broker or
bank may sign the Declaration V. By signing the Declaration V, the bank/broker
undertakes an obligation, without further request each year not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the safety-deposit account. In the event that the
applicable broker or bank with which the safety-deposit account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account and any Shares acquired under the Plan and held in such account
to the Danish Tax Administration as part of Participant’s annual income tax
return. By signing the Declaration V, Participant at the same time authorizes
the Danish Tax Administration to examine the account. A sample of the
Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.


In addition, when Participant opens a brokerage account (or a deposit account)
outside of Denmark, the account will be treated as a deposit account because
cash can be held in the account. Therefore, Participant must also file a
Declaration K (Erklaering K) with the Danish Tax Administration. Both
Participant and the bank/broker must sign the Declaration K, unless an exemption
from the broker/bank signature requirement is granted by the Danish Tax
Administration. It is possible to seek the exemption on the Declaration K, which
Participant should do at the time he or she submits the Declaration K. By
signing the Declaration K, the bank/broker undertakes an obligation, without
further request each year, not later than on February 1 of the year following
the calendar year to which the information relates, to forward certain
information to the Danish Tax Administration concerning the content of the
deposit account. In the event that the applicable financial institution (broker
or bank) with which the account is held, does not wish to, or, pursuant to the
laws of the country in question, is not allowed to assume such obligation to
report, Participant acknowledges that he or she is solely responsible for
providing certain details regarding the foreign brokerage or bank account to the
Danish Tax Administration as part of Participant’s annual income tax return. By
signing the Declaration K, Participant at the same time authorizes the Danish
Tax Administration to examine the account. A sample of Declaration K can be
found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Foreign Asset/Account Reporting Information. If Participant establishes an
account holding Shares or cash outside of Denmark, Participant must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. These obligations are separate from
and in addition to the obligations described above.




FINLAND




 
15

--------------------------------------------------------------------------------





There are no country-specific provisions.




FRANCE


Terms and Conditions
Language Consent. By accepting the Agreement providing for the terms and
conditions of Participant’s grant, Participants confirms having read and
understood the documents relating to this grant (the Plan and the Agreement)
which were provided in English language. Participant accepts the terms of those
documents accordingly.
En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et le Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.
Notifications


Tax Considerations. The Stock Units granted under the Agreement are not intended
to be French-qualified awards.
Foreign Asset/Account Reporting Information. If Participant holds Shares outside
France or maintain a foreign bank account, Participant is required to report to
the French tax authorities on his or her annual tax return.




GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). If Participant makes
or receives a payment in excess of this amount, Participant is responsible for
electronically reporting to German Federal Bank by the fifth day of the month
following the month in which the payment occurs. The form of report (Allgemeine
Meldeportal Statistik) can be accessed via German Federal Bank’s website
(www.bundesbank.de) and is available in both German and English.




HONG KONG




 
16

--------------------------------------------------------------------------------





Terms and Conditions


Company’s Obligation to Pay. The following provision supplements Section 2 of
the Stock Unit Agreement:


Notwithstanding any discretion contained in the Plan, the grant of Stock Units
does not provide any right for Participant to receive a cash payment; the Stock
Units are payable only in Shares.


Sale of Shares. Participant hereby agrees that, in the event Stock Units vest
and Shares are issued in respect of Stock Units within six months of the date of
grant, Participant will not dispose of the Shares prior to the six-month
anniversary of the date of grant.


Notifications


Securities Law Notice. WARNING: The Stock Units and the Shares issued upon
vesting do not constitute a public offering of securities under Hong Kong law
and are available only to certain Employees, Consultants and Outside Directors
of the Company, Parent or Subsidiary. The Agreement, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. In
addition, the documents have not been reviewed by any regulatory authority in
Hong Kong. The Stock Units are intended only for the personal use of each
Participant, and may not be distributed to any other person. If Participant is
in any doubt about any of the contents of the Agreement or the Plan, Participant
should obtain independent professional advice.


INDIA


Notifications


Exchange Control Information. Participant understands that Participant must
repatriate any proceeds from the sale of Shares acquired under the Plan to India
within 90 days of receipt or any dividends paid on such Shares within 180 days
of receipt (or such other period of time as may be required under applicable
regulations). Participant must obtain a foreign inward remittance certificate
(“FIRC”) from the bank where Participant deposits the foreign currency.
Participant should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation. It is Participant’s responsibility to comply with applicable
exchange control laws in India.


Because exchange control restrictions in India change frequently, Participant
should consult with his or her personal advisor before taking any action under
the Plan.


Foreign Asset/Account Reporting Information. Participant understands that he or
she is required to declare any foreign bank accounts and any foreign financial
assets (including Shares held outside India) in his or her annual tax return. 
Participant understands that he or she is solely responsible


 
17

--------------------------------------------------------------------------------





for complying with this reporting obligation and that Participant should confer
with his or her personal tax advisor in this regard.




ISRAEL


Terms and Conditions


Plan Appendix for Israeli Employees. The Stock Unit is granted to Participant
pursuant to the rules of the Appendix to the Amended and Restated 1995 Stock
Plan of Marvell Technology Group Ltd. in respect of Israeli Employees (the
“Israeli Appendix”), and is subject to the terms and conditions as stated in the
Israeli Appendix, the Plan, the Notice of Grant and Agreement (including this
Appendix). By accepting the Stock Units, Participant acknowledges and agrees to
be bound by the terms of the Israeli Appendix.




JAPAN


Notifications


Foreign Asset/Account Reporting Information. Participant is required to report
details of any assets held outside of Japan as of December 31, including Shares,
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due from Participant by March 15 each year.
Participant is responsible for complying with this reporting obligation and
should confer with his or her personal tax advisor in this regard.




KOREA


Notifications


Exchange Control Information. Korean residents who realize US$500,000 or more in
a single transaction before July 18, 2017 from the sale of Shares or the receipt
of any dividends are required to repatriate the proceeds to Korea within three
years of the receipt.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., brokerage accounts, bank accounts) to the
Korean tax authority and file a report with respect to such accounts if the
value of the assets in such accounts exceeds KRW 1 billion (or the equivalent
amount in a foreign currency). Participant is responsible for complying with
applicable reporting obligations and is advised to speak to his or her personal
legal advisor on this matter.




NETHERLANDS




 
18

--------------------------------------------------------------------------------





There are no country-specific provisions.


RUSSIA


Terms and Conditions


U.S. Transaction.  The acceptance of the Award (including through an online
acceptance process managed by E*TRADE Financial or the Company or another third
party designated by the Company) results in an agreement between Participant and
the Company completed in the United States and the Agreement is governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof.


Securities Law Acknowledgement.  The Award, the Agreement, the Plan and all
other materials Participant may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia.  The Shares
acquired pursuant to the Plan have not and will not be registered in Russia nor
admitted for listing on any Russian exchange for trading within Russia, and
therefore, neither the Stock Units nor the Shares may be used for offering or
public or private circulation in Russia.  Participant acknowledges that he or
she may hold Shares acquired upon settlement of the Stock Units in Participant’s
E*TRADE Financial (or such other stock plan service provider as may be selected
by the Company) account in the United States.  However, in no event will Shares
issued to Participant under the Plan be delivered to Participant in Russia. 
Further, Participant is not permitted to sell or otherwise dispose of Shares
directly to other Russian individuals.


Data Privacy and Transfer. This provision supplements Section 10 of the Stock
Unit Agreement:


Participant acknowledges and agrees that he or she must complete and return a
Consent to Personal Data Processing (the “Consent”) form to the Company. 
Further, Participant understands that if he or she does not complete and return
a Consent to the Company, it will not be able to grant Stock Units or other
awards to Participants or administer or maintain such awards.  Therefore,
Participant understands that refusing to complete a Consent or withdrawing
Participant’s Consent may affect Participant’s ability to participate in the
Plan.


Notifications


Exchange Control Information.  Participant may be subject to exchange control
restrictions and repatriation requirements in Russia.  Participant should
consult a personal legal advisor before settlement of the Award, before selling
Shares and before remitting any sale proceeds to Russia, as significant
sanctions for violations of the Russian currency control laws may apply and
these requirements are subject to change at any time, often without notice.


Foreign Asset/Account Reporting Information.  The Russian tax authorities must
be notified within one month of the opening or closing of a foreign bank
account, or of a change in foreign bank account details.  Reports of the
transactions and balances of foreign bank accounts must also be filed with the
Russian tax authorities each year.




 
19

--------------------------------------------------------------------------------





Labor Law Information. If Participant continues to hold Shares acquired at
settlement of the Award after an involuntary termination of Continuous Service,
Participant will not be eligible to receive unemployment benefits in Russia.


Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company).  Accordingly, Participant should inform the Company if he or she is
covered by these laws because Participant may not hold Shares acquired under the
Plan.




SINGAPORE


Terms and Conditions


Sale of Shares. Participant hereby agrees that any Shares acquired will not be
offered for sale in Singapore prior to the six-month anniversary of the date of
grant, unless such sale or offer is made pursuant to exemptions under Part XIII
Division 1, Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) or pursuant to, and in accordance
with the conditions of, any other applicable provisions of the SFA.


Notifications


Securities Law Information. The Award of Stock Units is being made pursuant to
the “Qualifying Persons” exemption under section 273(1)(f) of the SFA, on which
basis it is exempt from the prospectus and registration requirements under the
SFA and is not made to Participant with a view to the Stock Units or Shares
being subsequently offered for sale to another party. The Plan has not been and
will not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.
CEO and Director Notification Obligation. If Participant is a chief executive
officer (“CEO”), director, associate director or shadow director of a Subsidiary
or other related entity in Singapore, Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Subsidiary in
writing when Participant receives an interest (e.g., an Award or Shares) in the
Company or any related company. In addition, Participant must notify the
Company’s Singapore Subsidiary when Participant sell Shares or shares of any
related company (including when Participant sell Shares issued upon vesting of
the Stock Units). These notifications must be made within two business days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification of Participant’s interests in the Company or any
related company must be made within two business days of becoming a CEO or a
director.




SPAIN


Terms and Conditions




 
20

--------------------------------------------------------------------------------





Nature of Grant. The following provision supplements Section 9 of the Stock Unit
Agreement:


In accepting the Stock Units, Participant acknowledges that he or she consents
to participation in the Plan and has received a copy of the Plan.


Participant understands that the Company has unilaterally, gratuitously, and
discretionally decided to grant Stock Units under the Plan to individuals who
may be Employees, Consultants or Outside Directors throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any Parent or Subsidiary on an ongoing basis. Consequently, Participant
understands that the Stock Units are granted on the assumption and condition
that the Stock Units or the Shares acquired upon vesting shall not become a part
of any employment or service contract (either with the Company or any Parent or
Subsidiary) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever. In
addition, Participant understands that this grant would not be made to
Participant but for the assumptions and conditions referred to above; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Units shall be null and void.


Further, the vesting of the Stock Units is expressly conditioned on
Participant’s continued and active rendering of service, such that if
Participant’s Continuous Service terminates for any reason whatsoever, the Stock
Units cease vesting immediately effective on the date of Participant’s
termination of Continuous Service. This will be the case, for example, even if
(1) Participant is considered to be unfairly dismissed without good cause (i.e.,
subject to a “despido improcedente”); (2) Participant is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3)
Participant terminates Continuous Service due to a change of work location,
duties or any other employment or contractual condition; (4) Participant
terminates Continuous Service due to a unilateral breach of contract by the
Company or any Parent or Subsidiary; or (5) Participant’s Continuous Service
terminates for any other reason whatsoever.


Notifications


Securities Law Information. The Stock Units described in the Plan and the
Agreement do not qualify under Spanish regulations as a security. No “offer of
securities to the public,” as defined under Spanish law, has taken place or will
take place in the Spanish territory. The Plan and the Agreement have not been
nor will they be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission), and they do not constitute a public
offering prospectus.


Exchange Control Information. It is Participant’s responsibility to comply with
exchange control regulations in Spain. Participant is required to electronically
declare to the Bank of Spain any security accounts (including brokerage accounts
held abroad), as well as the securities (including Shares acquired under the
Plan) held in such accounts if the value of the transactions for all such
accounts during the prior year or the balances of such accounts as of December
31 of the prior year exceeds €1,000,000.


 
21

--------------------------------------------------------------------------------







Different thresholds and deadlines to file this declaration apply. However, if
neither such transactions during the immediately preceding year nor the
balances/positions as of December 31 exceed €1,000,000, no such declaration must
be filed unless expressly required by the Bank of Spain. If any of such
thresholds were exceeded during the current year, Participant may be required to
file the relevant declaration corresponding to the prior year, however, a
summarized form of declaration may be available. Participant should consult a
personal tax or legal advisor for further information regarding exchange control
reporting obligations.


Further, Participant is required to declare the acquisition of Shares for
statistical purposes to the Spanish Direccion General de Comercio e Inversiones
(the “DGCI”) of the Ministry of Economy and Competitiveness. Generally, the
declaration must be filed on form D-6 in January for Shares owned as of December
31 of each year; however, if the value of the Shares or the sale proceeds
exceeds €1,502,530, a declaration must be filed within one month of the
acquisition or sale, as applicable.


Foreign Asset/Account Reporting Information. To the extent Participant holds
Shares or has bank accounts outside of Spain with a value in excess of €50,000
(for each type of asset) as of December 31, Participant must report information
on such assets on his or her tax return Form 720 for such year with severe
penalties in the event of non-compliance. After such Shares or accounts are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously reported Shares or accounts increases by
more than €20,000 as of each subsequent December 31, or if Participant sells
Shares or cancels bank accounts that were previously reported.




SWEDEN


There are no country-specific provisions.




SWITZERLAND


Notifications


Securities Law Information.  The grant of Stock Units is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any materials relating to the Shares
constitute a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any materials
relating to the Shares may be publicly distributed or otherwise made publicly
available in Switzerland. Neither this document nor any other offering or
marketing material relating to the Stock Units has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Supervisory Authority (FINMA)).




TAIWAN


 
22

--------------------------------------------------------------------------------







Notifications


Securities Law Information. The grant of Stock Units and any Shares acquired
pursuant to the Plan are available only for Employees, Consultants and Outside
Directors of the Company or a Parent or Subsidiary. The offer is not a public
offer of securities by a Taiwanese company; therefore, it is exempt from
registration in Taiwan.


Exchange Control Information. Participant may remit and acquire up to
US$5,000,000 per year in foreign currency (including proceeds from the sale of
Shares or the receipt of any dividends).


If the transaction amount is TWD500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form. In addition, if the
transaction about is US$500,000 or more, Participant may be required to provide
additional supporting documentation to the satisfaction of the bank involved in
the transaction. Participant should consult with his or her personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.




UNITED KINGDOM


Terms and Conditions
Settlement of Stock Units. The following provision supplements Section 2 of the
Stock Unit Agreement:


Notwithstanding Section 13(c) of the Plan, the Stock Units will be settled in
Shares only, not cash.


Responsibility for Taxes. The following supplements Section 7 of the Stock Unit
Agreement:


Without limitation to any provision of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items, as and when required by the
Company or the Employer, as applicable, or by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority or other relevant authority). Participant
also agrees to indemnify and keep indemnified the Company and the Employer, as
applicable, against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on Participant’s behalf to HMRC (or any other
tax authority or other relevant authority).


Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant understands that he or she may
not be able to indemnify the Company for the amount of any Tax-Related Items not
collected from or paid by Participant, in case the indemnification could be
considered to be a loan. In this case, any income tax not collected within 90
days of the end of the U.K. tax year in which an event giving rise to the Tax
Obligations occurs may constitute a benefit to Participant on which additional
income tax and employee National Insurance contributions (“NICs”) may be due.
Participant will be responsible for reporting and paying any income tax due


 
23

--------------------------------------------------------------------------------





on this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer, as applicable, for the value of any
employee NICs due on this additional benefit, which may be recovered from
Participant by any of the means referred to in Section 7 of the Stock Unit
Agreement.


Joint Election. The Company reserves the right to transfer Secondary Class 1
NICs to Participant. As a condition of participating in the Plan, Participant
acknowledges and agrees that Participant may be liable for the Secondary Class 1
NICs which may be payable by the Company or the Employer (or by any successor to
the Company or the Employer) with respect to the acquisition of Shares pursuant
to the Stock Units, the assignment or release of the Stock Units for
consideration, or the receipt of any other benefit in connection with the Stock
Units and that liability for the Secondary Class 1 NICs payments may be
transferred to Participant to the fullest extent permitted by law.


If the Company chooses to transfer the Secondary Class 1 NICs, and without
limitation to the above, Participant agrees to make an election, in the form
specified and/or approved for such election by HMRC, that the liability for the
Secondary Class 1 NICs payments on any such gains shall be transferred to
Participant (the “Election”). Participant further agrees to execute such other
elections as may be required between Participant and any successor to the
Company and/or the Employer. Participant hereby authorizes the Company and the
Employer to withhold such Secondary Class 1 NICs by any of the means set forth
in Section 7 of the Agreement if and when such Secondary Class 1 NICs are
transferred to Participant.


Further, if the Company chooses to transfer the Secondary Class 1 NICs payments
and Participant does not make an Election, or the approval of the Election is
been withdrawn by HMRC, or the Election is jointly revoked by Participant and
the Company or the Employer, as applicable, then these Stock Units shall, at the
discretion of the Company, without any liability to the Company or the Employer,
cease vesting and become null and void.






* * * * *






 
24